Case 1:20-cv-01257-AMD-VMS Document 1 Filed 03/06/20 Page 1 of 17 PageID #: 1



Daniel Sadeh, Esq.
HALPER SADEH LLP
375 Park Avenue, Suite 2607
New York, NY 10152
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

   RODNEY WURST,                                      Case No:

            Plaintiff,
                                                      JURY TRIAL DEMANDED
            v.

   GILAT SATELLITE NETWORKS LTD.,
   DOV BAHARAV, ELYEZER SHKEDY,
   DAFNA COHEN, MEIR SHAMIR,
   DAFNA SHARIR, AMIR OFEK, ISHAY
   DAVIDI, AYLON RAFAELI, and
   AMIRAM BOEHM,

            Defendants.


       Plaintiff Rodney Wurst (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                   NATURE OF THE ACTION

       1.        This is an action against Gilat Satellite Networks Ltd. (“Gilat” or the “Company”),

and its Board of Directors (the “Board” or the “Individual Defendants”) for their violations of

Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C.

§§ 78n(a) and 78t(a), and Rule 14a-9 promulgated thereunder by the SEC, 17 C.F.R. § 240.14a-9,


                                                 1
Case 1:20-cv-01257-AMD-VMS Document 1 Filed 03/06/20 Page 2 of 17 PageID #: 2



in connection with the proposed acquisition (the “Proposed Transaction”) of Gilat by Comtech

Telecommunications Corp. (“Comtech”) and Convoy Ltd. (“Merger Sub”), a wholly-owned

subsidiary of Comtech.

                                 JURISDICTION AND VENUE

         2.     The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by the

SEC (17 C.F.R. § 240.14a-9).

         3.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

         4.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, the alleged misstatements entered and the

subsequent damages occurred in this District, and Comtech’s principal executive offices are

located in this District.

         5.     In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

         6.     Plaintiff is, and has been at all relevant times hereto, an owner of Gilat’s common

stock.

         7.     Defendant Gilat provides satellite-based broadband communications. Gilat

designs and manufactures ground-based satellite communications equipment and provides



                                                  2
Case 1:20-cv-01257-AMD-VMS Document 1 Filed 03/06/20 Page 3 of 17 PageID #: 3



comprehensive solutions and end-to-end services. Gilat sells and distributes its products and

provides services internationally, including in the United States, Latin America, Asia, Asia

Pacific, Africa, Europe and CIS (Russian Commonwealth). The Company is incorporated in Israel

with principal executive offices located in Petah Tikva, Israel. The Company’s common stock

trades on the NASDAQ Global Select Market (“NASDAQ”) under the ticker symbol, “GILT.”

       8.     Defendant Dov Baharav (“Baharav”) is Chairman of the Board of the Company.

       9.     Defendant Elyezer Shkedy (“Shkedy”) is a director of the Company.

       10.    Defendant Dafna Cohen (“Cohen”) is a director of the Company.

       11.    Defendant Meir Shamir (“Shamir”) is a director of the Company.

       12.    Defendant Dafna Sharir (“Sharir”) is a director of the Company.

       13.    Defendant Amir Ofek (“Ofek”) is a director of the Company.

       14.    Defendant Ishay Davidi (“Davidi”) is a director of the Company.

       15.    Defendant Aylon Rafaeli (“Rafaeli”) is a director of the Company.

       16.    Defendant Amiram Boehm (“Boehm”) is a director of the Company.

       17.    Defendants Baharav, Shkedy, Cohen, Shamir, Sharir, Ofek, Davidi, Rafaeli, and

Boehm are collectively referred to herein as the “Individual Defendants.”

       18.    Defendants Gilat and the Individual Defendants are collectively referred to herein

as the “Defendants.”

                              OTHER RELEVANT ENTITIES

       19.    Comtech designs, develops, produces, and markets products, systems, and services

for communications solutions in the United States and internationally. Comtech is incorporated in

Delaware with principal executive offices located in Melville, New York. Comtech’s common

stock trades on the NASDAQ under the ticker symbol, “CMTL.”



                                               3
Case 1:20-cv-01257-AMD-VMS Document 1 Filed 03/06/20 Page 4 of 17 PageID #: 4



                               SUBSTANTIVE ALLEGATIONS

    A. The Proposed Transaction

        20.     On January 29, 2020, Gilat and Comtech issued a press release announcing that

Comtech had agreed to acquire Gilat in a cash and stock transaction for $10.25 per Gilat ordinary

share, of which 70% would be paid in cash and 30% in Comtech common stock. The press release

states, in pertinent part:

         Comtech Telecommunications Corp. to Acquire Gilat Satellite Networks for
               $532.5 Million in a Strategic and Cash Accretive Transaction

        January 29, 2020 07:01 AM Eastern Standard Time

        MELVILLE, N.Y., & PETAH TIKVA, Israel--(BUSINESS WIRE)--January 29,
        2020 7:00 A.M. ET –

        Comtech Telecommunications Corp. (Nasdaq: CMTL) (“Comtech”) and Gilat
        Satellite Networks Ltd. (Nasdaq: GILT; TASE: GILT) (“Gilat”) jointly announced
        today that Comtech has agreed to acquire Gilat in a cash and stock transaction for
        $10.25 per Gilat ordinary share of which 70% will be paid in cash and 30% in
        Comtech common stock, resulting in an enterprise value of approximately $532.5
        million. Founded in 1987 with its headquarters in Israel, Gilat is a worldwide leader
        in satellite networking technology, solutions and services with market leading
        positions in the satellite ground station and in-flight connectivity solutions markets
        and deep expertise in operating large network infrastructures.

        Based on Comtech’s fiscal year 2019 actual results and Gilat’s trailing twelve-
        month results through June 30, 2019, on a pro-forma basis, Comtech would have
        reported approximately $926.1 million of revenue with Adjusted EBITDA of
        approximately $130.2 million (see definition and reconciliation to GAAP financial
        measures in the table below). The combined companies would employ
        approximately 3,000 people and offer best-in-class satellite technology, public
        safety and location technology and secure wireless solutions to commercial and
        government customers around the world.

                                          *       *       *

        Leadership and Business Structure

        Fred Kornberg, Comtech’s Chairman of the Board and Chief Executive Officer
        (“CEO”) will continue in his role as CEO of the combined company. Michael
        Porcelain, Comtech’s Chief Operating Officer, who was promoted and named


                                                 4
Case 1:20-cv-01257-AMD-VMS Document 1 Filed 03/06/20 Page 5 of 17 PageID #: 5



      President of Comtech earlier today, will work hand-in-hand with both Comtech and
      Gilat employees to maximize the potential of the combined company. Michael
      Bondi will continue in his role as Chief Financial Officer (“CFO”) of the combined
      company. Comtech will continue to maintain its headquarters in Melville, New
      York.

      Post-closing of the transaction, Gilat will become a wholly owned subsidiary of
      Comtech and will maintain its well renowned and highly regarded brand. Gilat will
      continue to maintain its corporate headquarters and research and development
      facility in Petah Tikva, Israel under the leadership of Yona Ovadia, Gilat’s CEO
      and Adi Sfadia, Gilat’s CFO. Mr. Sfadia will also be assuming the role of Gilat’s
      Chief Integration Officer, helping to plan a smooth acquisition and to maximize
      shareholder value.

      No Comtech or Gilat facility locations are expected to be closed as a result of the
      transaction and each key business area is expected to continue to be led by its
      respective existing proven leadership teams after the transaction closes.

      Transaction Structure and Terms

      Under the terms of the agreement, unanimously approved by both companies’
      Board of Directors, Gilat shareholders will receive total consideration of $10.25 per
      share, comprised of $7.18 per share in cash and 0.08425 of a share of Comtech
      common stock for each share of Gilat held.

      The total consideration of $10.25 represents a premium of approximately 14.52%
      to Gilat’s 90-day volume-weighted average trading price.

      Upon completion of the transaction, Gilat’s shareholders will own approximately
      16.1% of the combined company.

      Financing and Acquisition Plan Expenses

      As of September 30, 2019, Gilat had approximately $53.1 million of unrestricted
      cash and cash equivalents with debt of approximately $8.2 million. As of October
      31, 2019, Comtech had approximately $46.9 million of cash and cash equivalents
      and debt of approximately $169.0 million.

      Comtech expects to fund the acquisition and related transaction costs by
      redeploying a portion of the $100.0 million of pro forma combined cash and cash
      equivalents plus additional cash expected to be generated prior to closing, and by
      drawing on a new $800.0 million secured credit facility to be provided by Citibank,
      N.A., Manufacturers and Traders Trust Company (“M&T Bank”), Santander Bank,
      N.A., BMO Harris Bank, N.A. (“Bank of Montreal”), Regions Bank, Israel
      Discount Bank of New York and Goldman Sachs Bank USA. Comtech expects that
      the cash interest rate on this facility will approximate 4.0% to 5.0% on an annual


                                               5
Case 1:20-cv-01257-AMD-VMS Document 1 Filed 03/06/20 Page 6 of 17 PageID #: 6



      basis, before any origination fees. Furthermore, Comtech expects the terms of the
      facility will be based on a net leverage ratio providing significant flexibility. The
      exact terms of the credit facility will be finalized at or prior to the closing of the
      acquisition.

      On a pro forma basis including preliminary estimated combined acquisition plan
      expenses of approximately $27.0 million, the repayment of Gilat bank debt and
      funding of Comtech’s other pending acquisitions, Comtech would have
      approximately $45.0 million of unrestricted cash at closing with total net debt of
      approximately $500.0 million or net leverage of 3.85x. Total net debt is expected
      to decrease quickly and significantly. Based on expected strong cash flows to be
      generated from the combined businesses, net leverage twelve months after closing
      will decrease to approximately 3.00x.

      Comtech expects that it will maintain its annual targeted dividend of $0.40 per
      share.

      In connection with the acquisition of Gilat, Comtech expects to incur acquisition
      plan expenses (including professional fees for financial and legal advisors and debt
      refinancing costs). Some of these expenses are expected to be immediately
      expensed both prior to and upon closing, another portion expensed during the first
      year following the closing and the balance capitalized. Pursuant to accounting rules,
      the acquisition is expected to result in a material increase in annual amortization
      expense related to intangibles and other fair value adjustments.

      Shareholder Support and Closing Conditions

      Gilat’s directors, executive officers and certain significant shareholders holding
      approximately 45% of Gilat’s issued and outstanding shares in the aggregate have
      entered into voting agreements pursuant to which they have agreed, subject to
      certain terms and conditions, to vote in favor of the transaction. In the upcoming
      weeks, Gilat will call for an Extraordinary General meeting of Shareholders to vote
      on the merger. The transaction requires the affirmative vote of the holders of a
      majority of the ordinary shares present (in person or by proxy) at the meeting and
      voting on such matter (including abstentions and broker non-votes).

      The transaction is subject to customary closing conditions (including, among
      others, the approval of Gilat’s shareholders and expiration of the applicable waiting
      period under the Hart-Scott Rodino Antitrust Improvements Act of 1976) and the
      transaction is expected to close late in Comtech’s fiscal year 2020 or the first part
      of its fiscal 2021. No approval by Comtech stockholders is required and the
      consummation of the transaction is not subject to any financing condition.

                                        *       *       *

      Advisors


                                               6
Case 1:20-cv-01257-AMD-VMS Document 1 Filed 03/06/20 Page 7 of 17 PageID #: 7




        Goldman Sachs and Co. LLC is serving as an exclusive financial advisor to
        Comtech. Proskauer Rose LLP and Goldfarb Seligman & Co. are acting as
        Comtech’s legal counsel. Alnitak & Co. Inc., Jefferies LLC and Quilty Analytics
        LLC are serving as financial advisors to Gilat. Naschitz Brandes Amir & Co. is
        acting as Gilat’s legal counsel.

        21.     On March 2, 2020, Defendants caused to be filed with the SEC a Form S-4

Registration Statement under the Securities Act of 1933 (the “Registration Statement”) in

connection with the Proposed Transaction.

    B. The Registration Statement Contains Materially False and Misleading Statements
       and Omissions

        22.     The Registration Statement, which recommends that Gilat shareholders vote in

favor of the Proposed Transaction, omits and/or misrepresents material information concerning:

(i) the Company’s financial projections; (ii) the financial analyses performed by the Company’s

financial advisor, Jefferies LLC (“Jefferies”), in connection with its fairness opinion; (iii) the sales

process leading up to the Proposed Transaction; and (iv) potential conflicts of interest involving

the Company’s additional financial advisors, Quilty Analytics (“Quilty”) and Bradley Woods &

Co. Ltd. (“Bradley Woods”).

        23.     The omission of the material information (referenced below) renders the following

sections of the Registration Statement false and misleading, among others: (i) Background of the

Merger; (ii) Gilat’s Reasons for the Merger; Recommendation of the Gilat Board; (iii) Opinion of

Jefferies LLC; and (iv) Certain Unaudited Projections of Gilat.

        24.     Unless and until the material misstatements and omissions (referenced below) are

remedied before the anticipated shareholder vote, Gilat shareholders will be forced to make a

voting decision on the Proposed Transaction without full disclosure of all material information. In

the event the Proposed Transaction is consummated, Plaintiff may seek to recover damages

resulting from Defendants’ misconduct.

                                                  7
Case 1:20-cv-01257-AMD-VMS Document 1 Filed 03/06/20 Page 8 of 17 PageID #: 8



             1. Material Omissions Concerning the Company’s Financial Projections

      25.         The Registration Statement omits material information concerning the Company’s

financial projections.

       26.        The Registration Statement provides that, “in connection with the Merger, Gilat’s

management prepared projections regarding Gilat’s future operations for the calendar years 2020

through 2024[,]” purportedly consisting of the “Gilat Management Base Case Projections” and the

“Gilat Management Upside Case Projections” (collectively, the “Gilat Management

Projections”).”

       27.        The Registration Statement, however, fails to disclose the following concerning the

Gilat Management Projections: (1) all line items used to calculate (i) Adjusted EBITDA, and (ii)

Unlevered Free Cash Flow; and (2) a reconciliation of all non-GAAP to GAAP metrics.

       28.        When a company discloses non-GAAP financial metrics in a Registration

Statement that were relied upon by its board in recommending that shareholders exercise their

corporate suffrage rights in a particular manner, the company must also disclose all projections

and information necessary to make the non-GAAP metrics not misleading, and must provide a

reconciliation (by schedule or other clearly understandable method) of the differences between the

non-GAAP financial metrics disclosed or released with the most comparable financial metrics

calculated and presented in accordance with GAAP. 17 C.F.R. § 244.100. The SEC has increased

its scrutiny of a company’s use of non-GAAP financial measures as such measures can be

misleading and “crowd out” more reliable GAAP information. 1



1
 Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-


                                                  8
Case 1:20-cv-01257-AMD-VMS Document 1 Filed 03/06/20 Page 9 of 17 PageID #: 9



       29.      The disclosure of the Company’s projected financial information is material

because it would provide the Company’s shareholders with a basis to project the future financial

performance of the Company and would allow shareholders to better understand the financial

analyses performed by the Company’s financial advisor in support of its fairness opinion.

Shareholders cannot hope to replicate management’s inside view of the future prospects of the

Company. Without such information, which is uniquely possessed by the Company and its

financial advisor, the Company’s shareholders are unable to determine how much weight, if any,

to place on the Company’s financial advisor’s fairness opinion in determining whether to vote for

or against the Proposed Transaction.

       30.      Accordingly, in order to bring the Registration Statement into compliance with SEC

regulations, as well as to cure the materially misleading nature of the Gilat Management

Projections, Defendants must provide a reconciliation table of the aforementioned non-GAAP

metrics to their most comparable GAAP metrics. Defendants must also disclose the line item

projections that were used to calculate these non-GAAP metrics. Such projections are necessary

to make the non-GAAP projections included in the Registration Statement not misleading.

       31.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Gilat shareholders.

             2. Material Omissions Concerning Jefferies’ Financial Analyses

       32.      In connection with the Proposed Transaction, the Registration Statement omits




speech.html (footnotes omitted) (last visited Mar. 6, 2020) (“And last month, the staff issued
guidance addressing a number of troublesome practices which can make non-GAAP disclosures
misleading: the lack of equal or greater prominence for GAAP measures; exclusion of normal,
recurring cash operating expenses; individually tailored non-GAAP revenues; lack of consistency;
cherry-picking; and the use of cash per share data. I strongly urge companies to carefully consider
this guidance and revisit their approach to non-GAAP disclosures.”).

                                                9
Case 1:20-cv-01257-AMD-VMS Document 1 Filed 03/06/20 Page 10 of 17 PageID #: 10



 material information concerning analyses performed by Jefferies.

        33.     The Registration Statement fails to disclose the individual multiples and financial

 metrics of each company and transaction utilized by Jefferies in its “Selected Public Companies

 Analysis” of Gilat and Comtech, and its “Selected Precedent Transactions Analysis[.]”

        34.     The Registration Statement fails to disclose the following concerning Jefferies’

 “Discounted Cash Flow Analysis”: (1) all line items used to calculate the stand-alone unlevered,

 after-tax free cash flows that Gilat was forecasted to generate during the fiscal years ending

 December 31, 2020 through December 31, 2024; (2) the present values (as of December 31, 2019)

 of net operating loss carryforwards, cash flows, and terminal values; (3) the implied terminal

 values of Gilat; and (4) the individual inputs and assumptions underlying the (i) perpetuity growth

 rates of 1.5% to 2.5%, and (ii) discount rate range of 8.0% to 9.0%.

        35.     With respect to Jefferies’ analysis of research analysts’ stock price targets for the

 common stock of Gilat and Comtech, the Registration Statement fails to disclose: (1) the individual

 price targets for Gilat and Comtech observed by Jefferies in its analysis; and (2) the sources of

 those price targets.

        36.     With respect to Jefferies’ analysis of implied premiums paid or proposed to be paid

 in selected mergers and acquisition transactions announced from January 1, 2017 through

 January 28, 2020, the Registration Statement fails to disclose: (1) the transactions observed by

 Jefferies in its analysis; and (2) the individual premiums paid in each of the transactions.

        37.     The valuation methods, underlying assumptions, and key inputs used by

 Jefferies in rendering its purported fairness opinion must be fairly disclosed to Gilat shareholders.

 The description of Jefferies’ fairness opinion and analyses, however, fails to include key inputs

 and assumptions underlying those analyses. Without the information described above, Gilat



                                                 10
Case 1:20-cv-01257-AMD-VMS Document 1 Filed 03/06/20 Page 11 of 17 PageID #: 11



 shareholders are unable to fully understand Jefferies’ fairness opinion and analyses, and are thus

 unable to determine how much weight, if any, to place on them in determining whether to vote for

 or against the Proposed Transaction. This omitted information, if disclosed, would significantly

 alter the total mix of information available to Gilat shareholders.

              3. Material Omissions Concerning the Sales Process Leading up to the Proposed
                 Transaction

        38.      The Registration Statement omits material information concerning the sales process

 leading up to the Proposed Transaction.

        39.      The Registration Statement provides that, “[o]n November 19, 2019, Party B signed

 a confidentiality agreement with Gilat and thereafter Gilat provided representatives of Party B

 access to limited overview diligence material concerning Gilat.”

        40.      The Registration Statement, however, fails to disclose whether Gilat’s

 confidentiality agreement with Party B contained a standstill provision with a “don’t ask, don’t

 waive” provision (including its time of enforcement) that would preclude Party B from making a

 superior offer for Gilat.

        41.      Without this information, the Company’s shareholders may have the mistaken

 belief that Party B is or was permitted to submit superior proposals for the Company, when in fact

 it is or was contractually prohibited from doing so. This information is material because a

 reasonable Gilat shareholder would want to know, prior to voting for or against the Proposed

 Transaction, whether other potential buyers are or were foreclosed from submitting a superior

 proposal.

        42.      The above-referenced omitted information, if disclosed, would significantly alter

 the total mix of information available to Gilat shareholders.




                                                 11
Case 1:20-cv-01257-AMD-VMS Document 1 Filed 03/06/20 Page 12 of 17 PageID #: 12



              4. Material Omissions Concerning Potential Conflicts of Interest Involving
                 Quilty and Bradley Woods

        43.      The Registration Statement omits material information concerning potential

 conflicts of interest involving Quilty and Bradley Woods.

        44.      In early May 2019, Bradley Woods facilitated discussions between Gilat and

 Comtech concerning the Proposed Transaction.

        45.      According to the Registration Statement, in the section entitled, “Gilat’s Reasons

 for the Merger; Recommendation of the Gilat Board,” the Board stated that it relied upon advice

 from Bradley Woods in evaluating and recommending that Gilat shareholders approve the

 Proposed Transaction. This advice included, among other things, guidance concerning strategic

 alternatives. In fact, “Bradley Woods advised the Gilat Board that they did not know of any other

 buyer at that time that would pay more than the consideration offered in the contemplated

 transaction by Comtech.” See Registration Statement at 50.

        46.      The Registration Statement provides that “Gilat also engaged Quilty Analytics to

 perform industry, operational and business due diligence on Comtech on Gilat’s behalf[,]” and that

 Quilty was involved in “various discussions [with representatives of Gilat] on financial, regulatory

 and other due diligence matters.”

        47.      The Registration Statement, however, fails to disclose the following concerning

 Bradley Woods and Quilty: (1) the amount of compensation Bradley Woods and Quilty have

 received or will receive in connection with their engagement by the Company; (2) the amount of

 their compensation that is contingent upon the consummation of the Proposed Transaction; and

 (3) whether Bradley Woods and Quilty have performed past services for any parties to the

 Proposed Transaction and/or their affiliates, including the timing and nature of those services and

 the amount of compensation received for providing such services.


                                                 12
Case 1:20-cv-01257-AMD-VMS Document 1 Filed 03/06/20 Page 13 of 17 PageID #: 13



         48.     Disclosure of a financial advisor’s compensation and potential conflicts of interest

 to shareholders is required due to their central role in the evaluation, exploration, selection, and

 implementation of strategic alternatives. Disclosure of a financial advisor’s potential conflicts of

 interest may inform shareholders on how much weight to place on the Board’s recommendation

 to approve the Proposed Transaction.

         49.     The omission of the above-referenced information renders the Registration

 Statement materially incomplete and misleading. This information, if disclosed, would

 significantly alter the total mix of information available to Gilat shareholders.

                                           COUNT I
           For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                    Against All Defendants
         50.     Plaintiff repeats and realleges each and every allegation contained above as if fully

 set forth herein.

         51.     During the relevant period, Defendants, individually and in concert, directly or

 indirectly, disseminated or approved the false and misleading Registration Statement specified

 above, which failed to disclose material facts necessary in order to make the statements made, in

 light of the circumstances under which they were made, not misleading, in violation of Section

 14(a) of the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

         52.     Each of the Individual Defendants, by virtue of his/her positions within the

 Company as officers and/or directors, were aware of the omitted information but failed to disclose

 such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

 mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

 of their names to file and disseminate the Registration Statement with respect to the Proposed

 Transaction. The Defendants were, at minimum, negligent in filing the materially false and

 misleading Registration Statement.

                                                  13
Case 1:20-cv-01257-AMD-VMS Document 1 Filed 03/06/20 Page 14 of 17 PageID #: 14



        53.     The false and misleading statements and omissions in the Registration Statement

 are material in that a reasonable shareholder would consider them important in deciding how to

 vote on the Proposed Transaction.

        54.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

 Act and Rule 14a-9 promulgated thereunder.

        55.     Because of the false and misleading statements and omissions in the Registration

 Statement, Plaintiff is threatened with irreparable harm.

                                             COUNT II
                          Violations of Section 20(a) of the Exchange Act
                                Against the Individual Defendants

        56.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        57.     The Individual Defendants acted as control persons of the Company within the

 meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

 as officers and/or directors of the Company and participation in and/or awareness of the

 Company’s operations and/or intimate knowledge of the false statements contained in the

 Registration Statement filed with the SEC, they had the power to and did influence and control,

 directly or indirectly, the decision-making of the Company, including the content and

 dissemination of the false and misleading Registration Statement.

        58.     Each of the Individual Defendants was provided with or had unlimited access to

 copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

 prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

 of the statements or cause the statements to be corrected. As officers and/or directors of a publicly

 owned company, the Individual Defendants had a duty to disseminate accurate and truthful



                                                  14
Case 1:20-cv-01257-AMD-VMS Document 1 Filed 03/06/20 Page 15 of 17 PageID #: 15



 information with respect to the Registration Statement, and to correct promptly any public

 statements issued by the Company which were or had become materially false or misleading.

        59.     In particular, each of the Individual Defendants had direct and supervisory

 involvement in the operations of the Company, and, therefore, is presumed to have had the power

 to control or influence the particular transactions giving rise to the securities violations as alleged

 herein, and exercised the same. The Individual Defendants were provided with or had unlimited

 access to copies of the Registration Statement and had the ability to prevent the issuance of the

 statements or to cause the statements to be corrected. The Registration Statement at issue contains

 the unanimous recommendation of the Individual Defendants to approve the Proposed

 Transaction. Thus, the Individual Defendants were directly involved in the making of the

 Registration Statement.

        60.     In addition, as the Registration Statement sets forth at length, and as described

 herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

 Proposed Transaction. The Registration Statement purports to describe the various issues and

 information that they reviewed and considered—descriptions which had input from the Individual

 Defendants.

        61.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

 of the Exchange Act.

        62.     As set forth above, the Individual Defendants had the ability to exercise control

 over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

 promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

 as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

 Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s



                                                  15
Case 1:20-cv-01257-AMD-VMS Document 1 Filed 03/06/20 Page 16 of 17 PageID #: 16



 shareholders will be irreparably harmed.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment and relief as follows:

        A.      Preliminarily and permanently enjoining Defendants and all persons acting in

 concert with them from proceeding with, consummating, or closing the Proposed Transaction and

 any vote on the Proposed Transaction, unless and until Defendants disclose and disseminate the

 material information identified above to Company shareholders;

        B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

 setting it aside or awarding rescissory damages;

        C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

 and Rule 14a-9 promulgated thereunder;

        D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

 counsel fees and expert fees; and

        E.      Granting such other and further relief as the Court may deem just and proper.

                                     JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury.



 Dated: March 6, 2020                               Respectfully submitted,

                                                     HALPER SADEH LLP

                                                     By: /s/ Daniel Sadeh
                                                     Daniel Sadeh, Esq.
                                                     Zachary Halper, Esq. (to be admitted pro hac
                                                     vice)
                                                     375 Park Avenue, Suite 2607
                                                     New York, NY 10152
                                                     Telephone: (212) 763-0060
                                                     Facsimile: (646) 776-2600


                                                16
Case 1:20-cv-01257-AMD-VMS Document 1 Filed 03/06/20 Page 17 of 17 PageID #: 17



                                           Email: sadeh@halpersadeh.com
                                                  zhalper@halpersadeh.com

                                           Counsel for Plaintiff




                                      17
